              Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RACHEL HARNEY,                                      :
                                                     :   Case No. ______________
         Plaintiff,                                  :
                                                     :   JURY TRIAL DEMANDED
         v.                                          :
                                                     :   COMPLAINT FOR VIOLATION OF THE
 AEROJET ROCKETDYNE HOLDINGS,                        :   SECURITIES EXCHANGE ACT OF 1934
 INC., KEVIN P. CHILTON, THOMAS A.                   :
 CORCORAN, EILEEN P. DRAKE, JAMES                    :
 R. HENDERSON, WARREN G.                             :
 LICHTENSTEIN, LANCE W. LORD,                        :
 AUDREY A. MCNIFF, and MARTIN                        :
 TURCHIN,                                            :
                                                     :
         Defendants.                                 :

       Plaintiff, by her undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to herself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF ACTION

       1.       On December 20, 2020, Aerojet Rocketdyne Holdings, Inc. (“Aerojet” or the

“Company”) entered into an agreement (the “Merger Agreement”) to be acquired by Lockheed

Martin Corporation (“Parent”) and Mizar Sub, Inc. (“Merger Sub”) (collectively, “Lockheed

Martin”) (the “Proposed Merger”).

       2.       Under the terms of the Merger Agreement, Aerojet’s stockholders will receive

$56.00 per share.

       3.       On February 5, 2021, defendants filed a proxy statement (the “Proxy”) with the

U.S. Securities and Exchange Commission (the “SEC”).

       4.       As alleged herein, the Proxy fails to disclose material information regarding the

Proposed Merger, and defendants violated Sections 14(a) and 20(a) of the Securities Exchange
             Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 2 of 9




Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the Exchange Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

Exchange Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.      Plaintiff is and has been continuously throughout all relevant times the owner of

Aerojet common stock.

       9.      Defendant Aerojet is a Delaware corporation. Aerojet’s common stock is traded

on the NYSE under the ticker symbol “AJRD.”

       10.     Defendant Kevin P. Chilton is a member of the Board of Directors of Aerojet (the

“Board”).

       11.     Defendant Thomas A. Corcoran is a member of the Board.

       12.     Defendant Eileen P. Drake is President, Chief Executive Officer, and a member of

the Board.

       13.     Defendant James R. Henderson is a member of the Board.

       14.     Defendant Warren G. Lichtenstein is Chairman of the Board.




                                                  2
               Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 3 of 9




       15.      Defendant Lance W. Lord is a member of the Board.

       16.      Defendant Audrey A. McNiff is a member of the Board.

       17.      Defendant Martin Turchin is a member of the Board.

       18.      Defendants identified in ¶¶ 10-17 are referred to herein as the “Individual

Defendants.”

                               SUBSTANTIVE ALLEGATIONS

       19.      Aerojet is an aerospace and defense leader that provides propulsion systems and

energetics to the space, missile defense and strategic systems, and tactical systems areas, in support

of domestic and international customers.

       20.      On December 20, 2020, Aerojet entered into the Merger Agreement, under which

Aerojet’s stockholders will receive $56.00 per share.

       21.      The press release announcing the Proposed Merger provides as follows:

       Aerojet Rocketdyne Holdings, Inc. (NYSE: AJRD) today announced that it has
       entered into a definitive agreement to be acquired by Lockheed Martin Corporation
       (NYSE: LMT) in an all-cash transaction with a total equity value of $5.0 billion.

       Under the terms of the agreement, which has been unanimously approved by each
       company’s Board of Directors, Lockheed Martin will acquire Aerojet Rocketdyne
       for $56.00 per share in cash, representing a premium of approximately 33% to
       Aerojet Rocketdyne’s closing stock price on December 18, 2020, and a premium
       of approximately 42% to the Company’s volume weighted average stock price
       (“VWAP”) for the last 90 trading days.

       As part of the transaction, Aerojet Rocketdyne declared a $5.00 per share pre-
       closing special dividend to holders of its common shares and convertible senior
       notes, on an as-converted basis. The special dividend will be paid on March 24,
       2021, to holders of record as of March 10, 2021. The payment of this special
       dividend, unless revoked, will adjust the consideration to be paid by Lockheed
       Martin to $51.00 per share at closing. []

       The transaction is expected to close in the second half of 2021 and is subject to the
       satisfaction of customary closing conditions, including regulatory approvals and
       approval by Aerojet Rocketdyne’s stockholders. A transition team will be formed
       to allow for a seamless integration and ensure continuity for customers, employees



                                                  3
              Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 4 of 9




        and other stakeholders.

        Advisors

        Citigroup Global Markets Inc. and Evercore were co-lead financial advisors to
        Aerojet Rocketdyne. Jenner & Block LLP acted as M&A counsel and Gibson,
        Dunn & Crutcher LLP acted as Securities counsel.

        22.     On February 5, 2021, defendants filed the Proxy, which fails to disclose material

information regarding the Proposed Merger.

                                           Financial Analyses

        23.     The Proxy fails to disclose material information regarding the financial analyses

performed by Citigroup Global Markets Inc. (“Citigroup”) and Evercore Group L.L.C.

(“Evercore”), the Company’s financial advisors. When a banker’s endorsement of the fairness of

a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as well

as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.

        24.     The Proxy fails to disclose the following with respect to Citigroup’s Discounted

Cash Flow Analysis: (i) the line items used to calculate unlevered free cash flow; (ii) the terminal

values; (iii) the inputs and assumptions underlying the discount rates and perpetuity growth rates;

(iv) the net debt; and (v) the number of fully diluted shares of common stock outstanding.

        25.     The Proxy fails to disclose the following with respect to Citigroup’s Present Value

of Future Share Price Analysis: (i) the basis for applying multiples of 9.5x to 10.9x; (ii) the net

debt; (iii) the number of fully diluted shares of common stock outstanding; and (iv) the inputs and

assumptions underlying the discount rate.

        26.     The Proxy fails to disclose the following with respect to Citigroup’s research

analyst price targets analysis: (i) the price targets; (ii) the sources of the price targets; and (iii) the




                                                    4
              Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 5 of 9




inputs and assumptions underlying the discount rate.

        27.     The Proxy fails to disclose the following with respect to Citigroup’s premiums paid

analysis: (i) the transactions observed; and (ii) the premiums paid in the transactions.

        28.     The Proxy fails to disclose the following with respect to Evercore’s Discounted

Cash Flow Analysis: (i) the line items used to calculate unlevered free cash flow; (ii) the terminal

values; (iii) the inputs and assumptions underlying the discount rates and perpetuity growth rates;

(iv) the total debt, cash and marketable securities, net environmental asset position, forecast cash

contributions to fund pension liabilities, and value of real estate; and (v) the number of fully diluted

shares of common stock outstanding.

        29.     The Proxy fails to disclose the following with respect to Evercore’s research analyst

price targets analysis: (i) the price targets; and (ii) the sources of the price targets.

        30.     The Proxy fails to disclose the following with respect to Evercore’s Illustrative

Present Value of Future Share Price Analysis: (i) the basis for using multiples of 20.6x to 22.6x;

and (ii) the inputs and assumptions underlying the discount rates.

        31.     The Proxy fails to disclose the following with respect to Evercore’s premiums paid

analysis: (i) the transactions observed; and (ii) the premiums paid in the transactions.

                                         Financial Projections

        32.     The Proxy fails to disclose material information regarding Aerojet’s financial

projections. The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by a company’s financial

advisor in support of its fairness opinion.

        33.     The Proxy fails to disclose the following regarding the Company’s financial




                                                    5
                Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 6 of 9




projections: (i) the line items used to calculate EBITDA, Adjusted EBITDA, Unlevered Free Cash

Flow, and Adjusted Unlevered Free Cash Flow; (ii) projected net income; and (iii) a reconciliation

of the non-GAAP to GAAP metrics.

                Background of the Proposed Merger and Potential Conflicts of Interest

          34.     The Proxy fails to disclose the terms of the nondisclosure agreements executed

during the process leading up to the Proposed Merger.

          35.     The Proxy fails to disclose the timing and nature of all communications regarding

the future employment and directorship of Aerojet’s officers and directors, including who

participated in all the communications.

          36.     If disclosed, the omitted information would significantly alter the total mix of

information available to Aerojet’s stockholders.

                                                COUNT I

 Claim Against the Individual Defendants and Aerojet for Violation of Section 14(a) of the
                 Exchange Act and Rule 14a-9 Promulgated Thereunder

          37.     Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          38.     The Individual Defendants disseminated the false and misleading Proxy, which

contained statements that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in

light of the circumstances under which they were made, failed to state material facts necessary to

make the statements therein not materially false or misleading.

          39.     Aerojet is liable as the issuer of these statements.

          40.     The Proxy was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Proxy.



                                                     6
                Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 7 of 9




          41.    The Individual Defendants were at least negligent in filing the Proxy with these

materially false and misleading statements.

          42.    The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder will consider them important in deciding how to vote on the Proposed

Merger.

          43.    A reasonable investor will view a full and accurate disclosure as significantly

altering the total mix of information made available in the Proxy and in other information

reasonably available to stockholders.

          44.    The Proxy is an essential link in causing plaintiff to approve the Proposed Merger.

          45.    Accordingly, defendants violated Section 14(a) of the Exchange Act and Rule 14a-

9 promulgated thereunder.

          46.    Plaintiff is threatened with irreparable harm.

                                              COUNT II

Claim Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

          47.    Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          48.    The Individual Defendants acted as controlling persons of Aerojet within the

meaning of Section 20(a) of the Exchange Act as alleged herein.

          49.    Due to their positions as officers and/or directors of Aerojet and participation in

and/or awareness of the Company’s operations and/or intimate knowledge of the false statements

contained in the Proxy, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.




                                                   7
             Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 8 of 9




       50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy alleged by plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

       51.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.

       52.     The Proxy contains the unanimous recommendation of the Individual Defendants

to approve the Proposed Merger. They were thus directly involved in the making of the Proxy.

       53.     Accordingly, the Individual Defendants violated Section 20(a) of the Exchange

Act.

       54.     The Individual Defendants had the ability to exercise control over and did control

a person or persons who have each violated Section 14(a) of the Exchange Act and Rule 14a-9, by

their acts and omissions as alleged herein.

       55.     These defendants are liable pursuant to Section 20(a) of the Exchange Act.

       56.     Plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief against defendants as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from consummating the Proposed Merger;

       B.      In the event defendants consummate the Proposed Merger, rescinding it and setting

it aside or awarding rescissory damages;




                                                  8
             Case 2:21-cv-00913 Document 1 Filed 02/26/21 Page 9 of 9




       C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

       Plaintiff requests a trial by jury on all issues so triable.

 Dated: February 26, 2021                                 GRABAR LAW OFFICE

                                                By:
                                                          Joshua H. Grabar (#82525)
                                                          One Liberty Place
                                                          1650 Market Street, Suite 3600
                                                          Philadelphia, PA 19103
                                                          267-507-6085
                                                          jgrabar@grabarlaw.com

                                                          Counsel for Plaintiff




                                                      9
